OFFICE ACTION after ELECTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Applicant has elected Group I with traverse in the response filed 12 AUG 2022.   After amendment, all pending claims 1-13 and 22-29 are being treated on the merits below.

Information Disclosure Statement
Note the attached PTO-1449 form(s) submitted with the Information Disclosure Statement filed 25 OCT 2019.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of new claim 27 must be shown or the feature(s) canceled from the claim(s):  “plunger with channels”.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract is acceptable.
The title is acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 13, 22-26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NEAS et al. (US 6793387 B1).
NEAS et al. discloses a material mixing system comprising a platform 55; a pump system having sets of pumps 64a-64f connected to the optional platform (NOTE:  the pump system is deemed a required system of the claim, unlike the optional platform), wherein the pump system is connected to and operates to pump sets of sources 14a-14f or 34a-34f that form a compounded material into a container 20 or 40; a mixing system 290 connected to the platform (NOTE:  the mixing system is deemed a required system of the claim, unlike the optional platform), wherein the mixing system operates to mix the parts for the compounded material in the container (col. 7, lines 48-56); a controller and the recited functions thereof shown in Figure 1 at 16, 17B and recited at col. 5, line 37 - col. 6, line 48 and col. 7, lines 17-24; claims 19-24; input system 16A, 16B in the form of a human machine interface, a touch screen display, a mobile phone, a tablet computer, a client computer, smart glasses, or a server computer; the recited compounded material disclosed at col. 7, line 57 - col. 8, line 15); a transport system 74a-74f that is comprised of at least one of a tube, a rigid tube, a flexible tube, a hose, a conduit, a hollow cylinder, a pipe, or some other hollow structure; and a wireless communications link 24 for the controller.

Claims 1, 5-9, 13, and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZOOK et al. (US 2019/0241782 A1).
ZOOK et al. discloses a material mixing system, especially for aerospace sealants ¶ [0002] - [0003] or for use in maintenance, repair, and overhaul services in various transportation industries [0007], comprising a pump system having sets of pumps 104, 106 (NOTE:  the pump system is deemed a required system of the claim, unlike the optional platform), wherein the pump system is connected to and operates to pump sets of sources (namely a base part source 100 and an activator source 102) that are adapted to form a compounded sealant material into a container 110; a mixing system 108 connected to the platform (NOTE:  the mixing system is deemed a required system of the claim, unlike the optional platform), wherein the mixing system operates to mix the base part 100 and the activator part 102 (¶ [0105], [0138]); a controller and the recited functions considered inherently disclosed at least in ¶ [0028] - [0030], [0063] - [0065], [0103] - [0106], [0138], claims 13 and 15 with an inherent input system for interfacing with an operator; the recited compounded material disclosed at [0035], [0036], [0047]; and a transport system (the supply lines seen in Figure 1).

Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 1, 5-9, 13, 22-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over ZOOK et al. (US 2019/0241782 A1) in view of ORBEN et al. (US 7942569 B2).
ZOOK et al. does not disclose the recited cap and assuming, arguendo, that ZOOK et al. does not disclose the recited controller and input system, ORBEN et al. discloses a material mixing system comprising a platform 18; a pump system having sets of pumps 13, 14, wherein the pump system is connected to and operates to pump sets of sources 2, 3 that form a compounded material into a container 1; a mixing system 19; a controller and the recited functions thereof shown in the sole Figure and recited at col. 2, lines 29-46 and col. 3, line 60 - col. 4, line 12 and claim 7; input system 24 in the form of a human machine interface, a touch screen display, a mobile phone, a tablet computer, a client computer, smart glasses, or a server computer; a transport system 11, 12 that is comprised of at least one of a tube, a rigid tube, a flexible tube, a hose, a conduit, a hollow cylinder, a pipe, or some other hollow structure; and a cap 15 to cover a top opening of the container 1 and the cap having openings for feeding the parts 2 and 3 into the container 1.
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the mixing system of ZOOK et al. with the recited cap, controller and input system as taught by ORBEN et al. for the purposes of controlling the mixing system to enable the pump system to pump selected amounts of the parts forming the compounded material into a container in which the selected amounts are based on a total amount of the compounded material to be formed within the container and to mix the parts in the container to form a desired compounded material within the container (col. 2, lines 29-46 and col. 3, line 60 - col. 4, line 12) and claim 7.

Claims 1-9, 13, 22-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over NEAS et al. (US 6793387 B1) in view of ORBEN et al. (US 7942569 B2).
NEAS et al. (US 6793387 B1) does not disclose the recited cap and assuming, arguendo, that NEAS et al. does not disclose the recited controller, ORBEN et al. discloses a material mixing system comprising a platform 18; a pump system having sets of pumps 13, 14, wherein the pump system is connected to and operates to pump sets of sources 2, 3 that form a compounded material into a container 1; a mixing system 19; a controller and the recited functions thereof shown in the sole Figure and recited at col. 2, lines 29-46 and col. 3, line 60 - col. 4, line 12 and claim 7; input system 24 in the form of a human machine interface, a touch screen display, a mobile phone, a tablet computer, a client computer, smart glasses, or a server computer; a transport system 11, 12 that is comprised of at least one of a tube, a rigid tube, a flexible tube, a hose, a conduit, a hollow cylinder, a pipe, or some other hollow structure; and a cap 15 to cover a top opening of the container 1 and the cap having openings for feeding the parts 2 and 3 into the container 1.
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the mixing system of ZOOK et al. with the recited cap and controller as taught by ORBEN et al. for the purposes of controlling the mixing system to enable the pump system to pump selected amounts of the parts forming the compounded material into a container in which the selected amounts are based on a total amount of the compounded material to be formed within the container and to mix the parts in the container to form a desired compounded material within the container (col. 2, lines 29-46 and col. 3, line 60 - col. 4, line 12) and claim 7.

Claims 1, 5-13, 22-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over ZOOK et al. (US 2019/0241782 A1) in view of ORBEN et al. (US 7942569 B2) and “SEMCO”:

    PNG
    media_image1.png
    65
    797
    media_image1.png
    Greyscale

ZOOK et al. in view of ORBEN et al. do not disclose the recited mixer.  SEMCO discloses the recited mixer at pages 3, 6, 7, 8, 21, 22, and 23 including container holder 5, spindle 31, and mixing paddle/dasher (page 3, second paragraph) wherein the mixing operation is automatically controlled.  The plunger with channels (claim 27) is shown on page 29 - “injection style”.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have substituted the mixer of ZOOK et al. with the recited mixer of SEMCO for the purposes of, under automatic control, enabling injection of component(s) through the channels in the plunger (page 29), for mixing two-component cartridges with dasher rods; to ensure that the result of the mixture is uniform, wherein the mixer strokes up and down so the components are evenly distributed in the cartridge, to prevent any air from entering the cartridge during mixing, to enable detection and adjustment of differences in fill level, and/or tolerances between cartridges, to enable easy operation to minimize operating errors, and to provide automatic stroke adjustment and automatic mixing time such that the mixer contributes towards consistently high quality mixing results thereby mixing the base part and the activator part in the container for a predetermined amount of time that is sufficient to activate the compounded material for use (per SEMCO:  page 3).

Claims 1-13 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over NEAS et al. in view of ORBEN et al. and “SEMCO”:

    PNG
    media_image1.png
    65
    797
    media_image1.png
    Greyscale

NEAS et al. in view of ORBEN et al. do not disclose the recited mixer.  SEMCO discloses the recited mixer at pages 3, 6, 7, 8, 21, 22, and 23 including container holder 5, spindle 31, and mixing paddle/dasher (page 3, second paragraph) wherein the mixing operation is automatically controlled.  The plunger with channels (claim 27) is shown on page 29 - “injection style”.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have substituted the mixer of NEAS et al. with the recited mixer of SEMCO for the purposes of, under automatic control, enabling injection of component(s) through the channels in the plunger (page 29), for mixing two-component cartridges with dasher rods; to ensure that the result of the mixture is uniform, wherein the mixer strokes up and down so the components are evenly distributed in the cartridge, to prevent any air from entering the cartridge during mixing, to enable detection and adjustment of differences in fill level, and/or tolerances between cartridges, to enable easy operation to minimize operating errors, and to provide automatic stroke adjustment and automatic mixing time such that the mixer contributes towards consistently high quality mixing results thereby mixing the base part and the activator part in the container for a predetermined amount of time that is sufficient to activate the compounded material for use (per SEMCO:  page 3).

Allowable Subject Matter
None.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





17 November 2022